Case 1:18-cv-01580-RCL Document 29-19 Filed 09/09/20 Page 1 of 5




                     EXHIBIT 16
Case 1:18-cv-01580-RCL Document 29-19 Filed 09/09/20 Page 2 of 5




                                                              Tab G-11
                                                             Page 2 of 5
Case 1:18-cv-01580-RCL Document 29-19 Filed 09/09/20 Page 3 of 5




                                                              Tab G-11
                                                             Page 3 of 5
Case 1:18-cv-01580-RCL Document 29-19 Filed 09/09/20 Page 4 of 5




                                                              Tab G-11
                                                             Page 4 of 5
Case 1:18-cv-01580-RCL Document 29-19 Filed 09/09/20 Page 5 of 5




                                                              Tab G-11
                                                             Page 5 of 5
